IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. PD-1012-07


BOBBY BLAKE NEWTON, Appellant

v.


THE STATE OF TEXAS




ON STATE'S PETITION FOR DISCRETIONARY REVIEW
FROM THE TENTH COURT OF APPEALS

BRAZOS COUNTY



 Per curiam.

OPINION



	A jury found Appellant guilty of indecency with a child and aggravated sexual assault.
The jury assessed punishment at confinement for 20 and 60 years, respectively.  The Court
of Appeals reversed the conviction based on its conclusion that extraneous offense evidence
was erroneously admitted to rebut Appellant's defense of fabrication.  Newton v. State, __
S.W.3d __ (Tex. App.--Waco No. 10-06-00160-CR, delivered June 13, 2007). 
	The State has filed a petition for discretionary review contending that the Court of
Appeals erred.  Recently, in Bass v. State,  S.W.3d  (Tex. Crim. App. Nos. PD-494-07
and PD-495-07, delivered September 10, 2008), this Court held that extraneous offense
evidence may be admitted to rebut a fabrication defense.  We noted that, regardless of the
type of defense presented, extraneous offense evidence is admissible if it has relevance
beyond character conformity.
	The Court of Appeals in the instant case did not have the benefit of our opinion in
Bass.  Accordingly, we grant the State's petition for discretionary review, vacate the
judgment of the Court of Appeals, and remand this case to the Court of Appeals in light of
our opinion in Bass.

DATE DELIVERED: January 14, 2009

PUBLISH